

116 S3011 IS: Affordable Housing for Educational Achievement Demonstration Act
U.S. Senate
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3011IN THE SENATE OF THE UNITED STATESDecember 10, 2019Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize demonstration projects to improve educational and housing outcomes for children.
	
 1.Short titleThis Act may be cited as the Affordable Housing for Educational Achievement Demonstration Act or the AHEAD Act.
 2.PurposesThe purposes of this Act are as follows: (1)To provide incentives for local educational agencies to partner with public housing agencies or tribally designated housing entities, and community-based or social service organizations to improve outcomes for children and youth from low-income families, including students experiencing homelessness and students at risk of experiencing homelessness.
 (2)To connect children and families with resources to reduce and prevent child, youth, and family homelessness and increase housing and educational stability.
 (3)To support and evaluate innovative ideas in the areas of educational success and housing stability, in order to develop evidence-based practices.
 3.DefinitionsIn this Act: (1)Early childhood education programThe term early childhood education program has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
 (2)Eligible entityThe term eligible entity means a partnership that— (A)shall include—
 (i)a local educational agency or tribal educational agency, which shall be designated as the lead agency;
 (ii)a public housing agency or tribally designated housing entity; and (iii)a community-based or social service organization; and
 (B)may include— (i)a housing developer or property owner;
 (ii)an early childhood education program; (iii)a community development financial institution or State housing finance agency;
 (iv)a program that provides shelter to unaccompanied youth who are homeless, which may include a program established or supported under the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.);
 (v)a local transportation authority; (vi)an institution of higher education, as described in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001);
 (vii)a child welfare agency; (viii)a public health agency;
 (ix)a domestic violence organization; (x)an owner of a property with a project-based rental assistance contract under section 8 of the United States Housing Act of 1937 (2 U.S.C. 1437f); and
 (xi)other community partners. (3)Homeless children and youthsThe term homeless children and youths has the meaning given the term in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).
 (4)Local collaborative applicantThe term local collaborative applicant means an entity described in section 401(3) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(3)) that serves the geographic area covered by an eligible entity.
 (5)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (6)Public housing agencyThe term public housing agency has the meaning given the term in section 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a).
 (7)SecretaryThe term Secretary means the Secretary of Education. (8)Tribal educational agencyThe term tribal educational agency means the agency, department, or instrumentality of an Indian tribe that is primarily responsible for supporting tribal students’ elementary and secondary education.
 (9)Tribally designated housing entityThe term tribally designated housing entity has the meaning given the term in section 4(22) of the Native American Housing Assistance and Self Determination Act of 1996 (25 U.S.C. 4103(22)).
 (10)Unaccompanied youthThe term unaccompanied youth has the meaning given the term in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).
			4.Authorization of demonstration projects
 (a)In generalFrom the funds authorized under section 11(a) and not reserved under section 11(b), the Secretary, in consultation with the Secretary of Housing and Urban Development and the Secretary of Health and Human Services, shall award on a competitive basis—
 (1)planning grants to eligible entities to enable such eligible entities to prepare to conduct a demonstration project as described in section 7(a); and
 (2)implementation grants to eligible entities (which shall include eligible entities that received a planning grant under paragraph (1) and eligible entities that demonstrate that they have completed the activities described in section 7(a)) to enable such eligible entities to conduct a demonstration project as described in section 7(b).
				(b)Duration of grants
 (1)Planning grantsA planning grant awarded under this section shall be for a term of not more than 2 years. (2)Implementation grantsAn implementation grant awarded under this section shall be for a term of not more than 5 years.
				(c)Minimum awards
 (1)Planning grantsThe amount of a planning grant awarded under this section shall be for not less than $150,000. (2)Implementation grantsThe amount of an implementation grant awarded under this section shall be for not less than $250,000.
 (d)Tribal communitiesNot less than 2 planning grants and 2 implementation grants shall be awarded under this section to an eligible entity that includes a tribally designated housing entity or a tribal educational agency.
 (e)Geographic diversityIn awarding planning grants and implementation grants under this section, the Secretary shall ensure representation from all geographic regions of the United States.
			5.Application requirements
 (a)Planning grantAn eligible entity that desires a planning grant shall submit an application at such time, in such manner, and containing such information as the Secretary may reasonably require. Such application shall include—
 (1)a comprehensive needs assessment, including information about— (A)the number and percentage of homeless children and youths enrolled in schools served by, and the socioeconomic and racial demographics of, the local educational agency that is a partner in the eligible entity;
 (B)the number and percentage of students who were chronically absent and the number and percentage of students who were suspended from schools served by the local educational agency that is a partner in the eligible entity, disaggregated by homeless status, race and ethnicity, income status, disability status, and English language learner status, except in the case that such disaggregation would result in revealing personally identifiable information; and
 (C)the four-year adjusted cohort graduation rate (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and results from academic assessments described under section 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) for students served by the local educational agency that is a partner in the eligible entity, dis­ag­gre­gated by homeless status, race and ethnicity, income status, disability status, and English language learner status, except in the case that such disaggregation would result in revealing personally identifiable information;
 (2)a description of how the eligible entity will— (A)conduct sufficient stakeholder outreach within the community, including through public hearings and engagement with students, parents, teachers, and principals and other school leaders, in order to inform the development of the memorandum of understanding described in subparagraph (B) and the activities carried out through the demonstration project described in subsection (b)(3)(B); and
 (B)develop the memorandum of understanding described in section 7(a)(1); (3)a description of the goals of the demonstration project, which shall include improving outcomes and creating educational and housing stability for children from low-income families;
 (4)a description of the target population to be served using grant funds, which may include homeless children and youths, unaccompanied youths, children or youths living in public or subsidized housing, or children that face other risk factors;
 (5)an assurance that each local educational agency that is a partner in the eligible entity will meet the applicable requirements of paragraphs (3) and (6) of section 722(g) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g) (3) and (6));
 (6)a description, including a timeline and a budget, of how the eligible entity plans to spend planning grant funds consistent with section 7(a); and
 (7)a description of how the eligible entity will improve the identification of children and youth experiencing homelessness or who are at risk of homelessness.
 (b)Implementation grantAn eligible entity that desires an implementation grant to conduct a demonstration project shall submit an application at such time, in such manner, and containing such information as the Secretary may reasonably require. Such application shall include—
 (1)a description of how the eligible entity used funds under section 7(a), if such entity received a planning grant under subsection (a);
 (2)a memorandum of understanding between all partners of the eligible entity, which includes the information described in section 7(a)(1);
 (3)a description of— (A)the goals described in subsection (a)(3), updated as necessary to reflect the results of the planning period, if applicable;
 (B)the activities the eligible entity plans to conduct, in accordance with section 7(b), including any evidence-based practices to promote housing and educational stability if the eligible entity chooses to use such evidence-based practices;
 (C)how the eligible entity conducted stakeholder outreach described in subsection (a)(2)(A) that informed the demonstration project; and
 (D)the outcomes for children that the eligible entity plans to achieve, including how the eligible entity will collect data in accordance with section 8;
 (4)a description, including a timeline and a budget, of how the eligible entity plans to spend grant funds consistent with section 7(b);
 (5)an assurance that the eligible entity will provide State, local, or private matching funds in an amount equal to not less than 10 percent of the amount of funds awarded under the grant, which may be provided in cash or in-kind, to support the demonstration project, except if the Secretary grants a waiver of such requirement upon the petition of the eligible entity due to the eligible entity demonstrating financial need;
 (6)a description of how the eligible entity will coordinate services with those provided by— (A)the State educational agency, the State Coordinator for the Education of Homeless Children and Youths, other local educational agencies, and the local educational agencies’ homeless liaisons;
 (B)the public and private child health and welfare systems and Federal housing, early childhood, education, juvenile justice, and child health and welfare programs, such as—
 (i)the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.); and (ii)programs authorized under the Head Start Act (42 U.S.C. 9831 et seq.), the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), and the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); and
 (C)the local collaborative applicant; and (7)an assurance that the eligible entity will participate in the evaluation described in section 8(a).
 6.Selection criteriaIn selecting among applications to receive grants under this Act, the Secretary, in consultation with the Secretary of Housing and Urban Development and the Secretary of Health and Human Services, shall take into account—
 (1)the potential of each eligible entity to plan and carry out a demonstration project that meets the goals described in section 5(a)(3);
 (2)the relative performance of the public housing agency that is a partner in the eligible entity, as measured by the Department of Housing and Urban Development Public Housing Assessment System;
 (3)the capacity of the eligible entity to share relevant data between partner entities, as described in the memorandum of understanding under section 7(a)(1);
 (4)the evidence-based practices— (A)the eligible entity will investigate under a planning grant; and
 (B)to promote housing and educational stability if the eligible entity chooses to use such evidence-based practices under an implementation grant; and
 (5)the degree to which the eligible entity has conducted sufficient outreach described in section 5(a)(2)(A) within the community to be served by the implementation grant.
			7.Uses of funds
 (a)Planning grantsAn eligible entity that receives a planning grant under section 4(a)(1) shall use the grant funds— (1)to develop a memorandum of understanding (which may be an existing or amended memorandum of understanding) between all partners of the eligible entity describing the demonstration project that the eligible entity plans to conduct, including—
 (A)the roles and responsibilities of each partner agency; (B)the intended outcomes of the demonstration project;
 (C)how each partner agency will share relevant data, if applicable, consistent with the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly referred to as the Family Educational Rights and Privacy Act of 1974); and
 (D)a timeline for the demonstration project; (2)to conduct planning, collaboration activities, stakeholder and community outreach, public hearings, and listening sessions, including engagement with the community, students, parents, teachers, and principals and other school leaders;
 (3)to increase the capacity of the eligible entity to share relevant data; and (4)to investigate innovative approaches and evidence-based practices to meeting the goals under section 5(a)(3).
 (b)Implementation grantsAn eligible entity that receives an implementation grant under section 4(a)(2) shall use the grant funds to implement a demonstration project that meets the goals identified in section 5(a)(3), which shall include for one or more of the following activities:
 (1)To increase educational support for homeless children and youths or for children living in public or subsidized housing, such as through providing academic instruction or mentorship, offering afterschool programs, facilitating credit accrual to promote on-time high school graduation, or supporting students to access supplies or assistance needed for attendance and participation in school.
 (2)To facilitate family engagement in education for families of homeless children and youths, or families living in public or subsidized housing.
 (3)To provide housing assistance that promotes educational stability and success. (4)To hire personnel to assist families in addressing housing needs, such as through housing counselors, client advocates, or housing and education navigators.
 (5)To conduct outreach and collaborate with local entities that provide educational and housing supports for unaccompanied youths who are homeless, including entities funded by the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.).
 (6)To improve access to high-quality early childhood education programs for homeless children or children living in public or subsidized housing, such as through providing transportation to access early childhood programs or helping families access child care during nontraditional hours.
 (7)To provide school-based or community-based services for low-income children and their families, which may include case management, health, mental health, employment, or other social services.
 (8)To promote access to and success in postsecondary education and workforce training opportunities for homeless children and youths or students living in public or subsidized housing, or to increase higher education, job training, workforce, adult education, parenting, and employment supports for families of homeless children and youths or families living in public or subsidized housing.
 (9)To provide professional development opportunities for teachers, principals, and other school leaders, housing and homeless providers, or other social service providers, including training on best practices for meeting the needs of homeless children and youths and their families, or for supporting socioeconomically and racially diverse classrooms.
 (10)To promote housing stability for youth who leave foster care after the age of 18 or who have left foster care after the age of 16 to adoption or guardianship, which may include intensive case management or coordination with the family unification program described in section 8(x) of the United States Housing Act of 1937 (42 U.S.C. 1437f(x)).
 (11)To support programs that focus on building self-sufficiency skills, permanent connections, and social and emotional well-being for youth at risk of homelessness.
				8.Evaluations and reports
 (a)EvaluationsThe Secretary, in consultation with the Secretary of Housing and Urban Development and the Secretary of Health and Human Services, shall conduct a rigorous, independent evaluation of each implementation grant awarded under section 4 and report the findings of each such evaluation to Congress. Such an evaluation shall examine the results of the demonstration project on the following outcomes for children:
 (1)Achievement outcomes, as measured under clauses (i) and (iii) of section 1111(c)(4)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(4)(B)(i) and (iii)).
 (2)Housing and educational stability. (3)Other measures of child well-being and neighborhood opportunity, as determined by the Secretary.
 (b)ReportsEach eligible entity receiving an implementation grant under section 4 shall submit to the Secretary, the Secretary of Housing and Urban Development, and the Secretary of Health and Human Services, a report detailing the effects of the demonstration project on the outcomes for children described in subsection (a). Such reports shall be made publicly available on the Department of Education’s website, and shall be submitted—
 (1)at the end of the third year of the 5-year grant period; and (2)at the end of such grant period.
 9.Supplement, not supplantAn eligible entity shall use Federal funds received under this Act only to supplement the funds that would, in the absence of such Federal funds, be made available from State and local sources for activities described in this Act, and not to supplant such funds.
 10.NondiscriminationNo individual in the United States may, on the basis of actual or perceived race, color, religion, national origin, sex (including sexual orientation and gender identity), age, or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity that is funded in whole or in part with funds made available under this Act.
		11.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated $150,000,000 for fiscal year 2020 and such sums as may be necessary for each of fiscal years 2021 through 2026 in order to carry out this Act.
 (b)Technical assistance and evaluationFrom the amount appropriated to carry out this Act for any fiscal year, the Secretary may reserve not more than 5 percent of funds to provide technical assistance, conduct an evaluation of a demonstration project under section 8(a), and disseminate best practices.